Citation Nr: 1119410	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-15 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center 
at the Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served in the Army National Guard of Illinois from March 1999 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 administrative decision by the Department of Veterans Affairs (VA) Educational Center at the Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The appellant was discharged from the reserves in March 2005.

2. In April 2009, the appellant applied for educational benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)).


CONCLUSION OF LAW

The claim of entitlement to basic eligibility for education benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, United States Code, is without legal merit.  10 U.S.C.A. § 16132 (2010); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal 

when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The MGIB-SR program is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The reserve components decide who is eligible for the program.  VA makes the payments for the program.  The MGIB-SR program assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540.

A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  The reservist must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30; and must have met the requirements for a secondary school diploma or an equivalency certificate before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5).


Generally, for reservists who become eligible for benefits after September 30, 1992, the period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).

The Department of Defense (DoD) has determined that the appellant is not eligible for MGIB-SR benefits because he is no longer participating in the Selected Reserves.  The appellant was notified of this decision in VA correspondence, and the appellant has acknowledged that he was discharged from the Selected Reserves in March 2005, which is also documented on his report of separation.  Thus, the record clearly shows that the appellant's eligibility expired in March 2005.  Id.

In support of his appeal, the appellant has not argued that the current regulations have been misapplied, but rather contends that he was misinformed of the eligibility requirements at the time he entered into service.  Nevertheless, the expiration of benefits upon the date of separation from the Selected Reserve has been the rule of law since the appellant entered the reserves March 1999.  See 38 C.F.R. § 21.7550(a).

The evidence of record does not reflect or even allege any facts which would justify an extension of his eligibility period for benefits.  See 38 C.F.R. § 21.7550 (b), (c), (d).  VA may only pay educational assistance to an eligible appellant under the provisions of the law.  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  DoD has not certified the appellant as being eligible for education benefits under the MGIB-SR program.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for educational assistance under the MGIB-SR program is not established.



ORDER

Eligibility for educational assistance benefits under the MGIB-SR program pursuant to Chapter 1606, Title 10, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


